*413The opinion of the court was delivered by
Scudder, J.
The state of the case agreed upon by counsel,, appended to the return of the writ, instead of taking affidavits to prove facts not appearing in the formal return, shows that the prosecutor has sued out this writ in aid of an action of ejectment. In 1886 he owned land in Mullica township, which was assessed in the name of H. C. Priestley, sold by the-township committee for delinquency in payment of taxes May 14th, 1887, and conveyed to Jacob Wunder by their deed dated January 3d, 1888, recorded January 5th, 1888. It further appears that all the proceedings of the township- and its officers were taken under “An act to facilitate the collection of taxes in the township of Mullica, in the county of Atlantic,” approved February 20th, 1868, as the same was-revised and confirmed by the act entitled “An act to repeal the act entitled A. further act concerning taxes, making the-same a first lien on real estate, and to authorize sales for the payment of the same/ ” approved March 14th, 1879, in so far as it affects the township of Mullica, in the county of Atlantic, and to restore and revive the act entitled “An act to facilitate the collection of taxes in the township of Mullica, in the county of Atlantic, approved February 20th, 1868,” passed March 1st, 1887. Pamph. L., p. 278.
The act of 1868 (p. 72), by which the township committee-of Mullica township was given the power to enforce the collection of all delinquent taxes assessed on any real estate in' said township, was repealed by the general act of 1879 (p. 340),. by which the collectors of taxes enforced the same on warrants-issued to them by the township committee, or a majority of them, according to the directions therein given. This general law, applicable to all the townships of the state, repealed, by implication, the special law in Mullica township. Brown v. Mullica Township, 19 Vroom 447, decided June Term, 1886.
On March 1st, 1887, the law in question was passed, which attempted to except this township from the general law and re-enact the former law of 1868, by which the township committee made sales and conveyances of lands for taxes. This-*414act is a plain violation of article 4, section 7, placita 11, of the constitution, prohibiting the legislature to pass private, local or special laws regulating the internal affairs of towns and counties.
The cases on this subject, beginning with Van Riper v. Parsons, 11 Vroom 1, are so familiar that they need no citation. All proceedings for the collection of the tax on the •lauds of the prosecutor, subsequent to the assessment, including the sale and conveyance to Jacob Wunder, who is made a defendant in this action, will be set aside and vacated, without •costs.